DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 8, 12 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (determining that an exact or fuzzy match for a portion of a source input cannot be found in a translation memory; performing fragment recall by: matching subsegments in the portion against one or more whole translation units stored in the translation memory; and matching subsegments in the portion against corresponding one or more subsegments inside the one or more matching whole translation units; and proposing translations of matching subsegments inside the one or more matching whole translation units by utilization of a fine-grained alignment between subsegments of the translation units stored in the translation memory, the fine-grained alignment comprising: statistically analyzing the content of the translation memory, so as to construct a translation model representing the statistical associations between source and target language words, using the translation model to compute the most likely alignments between source and target language words or spans of words in each translation unit in the translation memory; and returning any of the one or more matching whole translation units and the one or more matching subsegments as a fuzzy match.). These limitations in conjunction with other limitations of the dependent and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658